     Case 2:18-cv-02776-MCE-KJN Document 47 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10    ERIN CHRISTENSEN,                                     Case No. 2:18-cv-02776-MCE-KJN
11                         Plaintiff,                       ORDER GRANTING JOINT
                                                            STIPULATION TO MODIFY
12             v.                                           SCHEDULING ORDER
13    GOODMAN MANUFACTURING
      COMPANY, a corporation; GOODMAN
14    DISTRIBUTION, INC., a corporation;
      DAIKIN GLOBAL, a corporation; and Does
15    1-10, inclusive,
16                         Defendants.
17

18             The Court, having reviewed the parties’ Joint Stipulation to Modify the Pretrial
19   Scheduling Order, and finding good cause appearing therefor, hereby grants the Application and
20   orders that:
21            1.      Plaintiff will produce to Defendant supplemental expert witness disclosures which
22                    comply with the requirements of Fed. R. Civ. P. 26(a)(2)(C) no later than August
23                    14, 2020;
24            2.      Defendant will disclose any rebuttal experts no later than September 14, 2020;
25            3.      The deposition of Plaintiff shall be completed at the earliest possible time the
26                    Sacramento County Public Health Officer allows in-person depositions without a
27                    mask in Sacramento, California, but no later than May 1, 2021;
28
                                                       1
                    ORDER GRANTING JOINT STIPULATION TO MODIFY SCHEDULING ORDER
     65089778v.1
     Case 2:18-cv-02776-MCE-KJN Document 47 Filed 08/04/20 Page 2 of 2

 1            4.     The deposition of Goodman’s Person Most Knowledgeable on the topic
 2                   “Plaintiff’s complaint(s), whether, formal, informal, internal or external, of sexual
 3                   harassment, retaliation and any investigation conducted by Defendant into these
 4                   complaints” shall be completed following the deposition of Plaintiff at the earliest
 5                   possible time the Harris County Public Health/Houston Health Department allow
 6                   in-person depositions without a mask in Houston, Texas—unless Plaintiff obtains
 7                   an order from the court allowing the deposition be taken in California (which
 8                   Goodman would oppose)—but no later than June 1, 2021.
 9            5.     The deadline for filing dispositive motions shall be September 2, 2021, or 75
10                   days following the conclusion of the depositions of Plaintiff and Goodman’s
11                   Person Most Knowledgeable, whichever is earlier.
12            IT IS SO ORDERED.
13
     Dated: August 3, 2020
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
                   ORDER GRANTING JOINT STIPULATION TO MODIFY SCHEDULING ORDER
     65089778v.1
